 

Case: 3:15-cv-50312 Document #: 113 Filed: 10/04/19 Page 1 of 3 PagelD #:492

Certificate of the Publisher

Northwest Herald a

 

Description: FRATERNITE \ | D>

KIMBERLY SCHARLOW

MCHENRY COUNTY DEPARTMENT OF PLANNING & DEV
2200 N SEMINARY AVE
WOODSTOCK IL 60098

Shaw Media certifies that it is the publisher of the Northwest Herald. The
Northwest Herald is a secular newspaper, has been continuously published

daily for more than fifty (50) weeks prior to the first publication of the

attached notice, is published in the City of Crystal Lake, County of

McHenry, State of Illinois, is of general circulation throughout

that county and surrounding area, and is a newspaper as defined by 715 ILCS 5/5.

A notice, a true copy of which is attached, was published 1

time(s) in the Northwest Herald, namely one time per week for one
successive week(s). Publication of the notice was made in the newspaper,
dated and published on

09/20/2019

This notice was also placed on a statewide public notice website as required
by 5 ILCS 5/2.1.

In witness, Shaw Media has signed this certificate by John Rung, its
publisher, at Crystal Lake, Illinois, on

20th day of September, A.D. 2019

Shaw Media By:

 

_—

John Rung, Publisher

Account Number 102240 Amount $970.80
 

 

 

 

 

 

 

[~ IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS WESTERN DIVISION

FRATERNITEHO TEE DBE ING DOSL2 Document #: )113 Filed: 10/04/19 Page, Gb &@PagelD #:492

Plantiff,
v.
County of McHenry
a body politic and corporate,
Defendent. -

Magistrate Judge Johnston

NOTICE OF PUBLIC HEARING

Notice is hereby given that a public hearing is set for October 21, 2019 at 10:30 a.m. in Courtroom 5200 at the Stanley J, Roszkowski Federal Courthouse located at 327 South Church Street, Rockford, tllinois
61101. At this time, the Court will hear public comments concerning the Proposed Consent Decree attached to this notice regarding the property located at 10002 Harmony Hill Road, Marengo, IL 60152.

HEARING PROCEDURE AND WRITTEN COMMENTS
Any person wishing to be heard by the Court may present public comment on the Proposed Consent Decree on October 21, 2019 at 10:30 a.m. in Courtroom 5200 at the Staniey J. Roszkowski Federal
Courthouse located at 327 South Church Street, Rockford, Iilinois 61101. Comments shall be limited to five minutes per person.
Written comments on the Proposed Consent Decree must be received by the Court no later than October 11, 2079 at 5:00 p.m. Written comments must reference Case No. 15 CV 50312, and be mailed to the
Clerk’s Office for filing, at the following address: .

USDC Clerk’s Office

2nd Floor

327 South Church Street
Rockford, IL. 61101

A copy of the Proposed Consent Decree is attached hereto.

AFFECTED PROPERTY .
FRATERNITE OF NOTRE DAME, INC. is the owner of record of Parcel 1 and Tract 1 of Parcel 2 described below. Parcel 1 of Premises has a single-family residence, two garages, a church, be’ery and barn and
Parcel 2 of Premises has a single-family residence on it. The legal description for the affected property is as follows:
PARCEL 1
: | TRACT 1
| | THE SOUTH HALF OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 43 NORTH, RANGE 6 EAST OF THE THIRD PRINCIPAL MERIDIAN (EXCEPTING THE SOUTH 600 FEET AND ALSO EXCEPT
THE WEST 940 FEET THEREOF}, IN MCHENRY COUNTY, ILLINOIS.
PIN: 17-20-400-004
TRACT 2
THE NORTH 120 FEET OF THE EAST 155 FEET OF THAT PART OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 43 NORTH, RANGE 6 EAST OF THE THIRD PRUNCIPAL MERIDIAN, DESCRIBED
AS FOLLOWS: COMMENCING AT THE SOUTHWEST CORNER OF SAID SOUTHEAST QUARTER AND RUNNING THENCE NORTH ALONG THE WEST LINE THEREOF, FOR A DISTANCE OF 600.0 FEET
TO A POINT FOR THE PLACE OF BEGINNING; THENCE CONTINUING NORTH ALONG SAID WEST LINE, FOR A DISTANCE OF 499.50 FEET TO A POINT; THENCE EAST AT RIGHT ANGLES TO THE LAST
DESCRIBED LINE, AT LAST DESCRIBED POINT, FOR A DISTANCE OF 940,00 FEET TO A POINT; THENCE SOUTH PARALLEL WITH THE WEST LINE THEREOF, FOR A DISTANCE OF 510.00 FEET TO A POINT
ON THE NORTH LINE OF THE SOUTH 600.00 FEET OF SAID SOUTHEAST QUARTER; THENCE WEST, 940.00 FEET TO THE PLACE OF BEGINNING, IN MCHENRY COUNTY, ILLINOIS.
PIN: I7-20-400-004
TRACT 3
THE SOUTH 600 FEET OF THE SOUTHEAST QUARTER OF SECTION 20, TOWNSHIP 43 NORTH, RANGE 6 EAST OF THE THIRD PRINCIPAL MERIDIAN, IN MCHENRY COUNTY, ILLINOIS
‘PIN: 17-20-400-005
PARCEL 2
TRACT |
PART OF THE NORTHEAST QUARTER OF SECTION 29, TOWNSHIP 43 NORTH, RANGE 6 EAST OF THE THIRD PRINCIPAL MERIDIAN BEING DESCRIBED AS FOLLOWS: BEGINNING AT THE NORTHWEST
CORNER OF THE SAID NORTHEAST QUARTER; THENCE SOUTH 00 DEGREES 09 MINUTES 34 SECONDS EAST ALONG THE WEST LINE OF SAID NORTHEAST QUARTER, 495.95 FEET; THENCE SOUTH
89 DEGREES 32 MINUTES 48 SECONDS EAST PARALLEL TO THE NORTH LINE OF SAID NORTHEAST QUARTER, 2635.56 FEET TO THE EAST LINE THEREOF; THENCE NORTH 00 DEGREES 16 MINUTES
13 SECONDS WEST ALONG SAID EAST LINE, 495.96 FEET TO THE NORTHEAST CORNER THEREOF; THENCE NORTH 89 DEGREES 32 MINUTES 48 SECONDS WEST ALONG THE NORTH LINE THEREOF,
2634.60 FEET TO THE PLACE OF BEGINNING, IN MCHENRY COUNTY, ILLINOIS,
PIN: [7-29-200-006 and 17-29-200-008

IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS WESTERN DIVISION

FRATERNITE NOTRE DAME, INC., Case No. 15 CV 50312

Plantiff,
Vv. Judge Reinhard
County of McHenry Magistrate Judge Johnston
a body politic and corporate, :
Defendent.

ee ee ee

PROPOSED CONSENT DECREE
WHEREAS, the piaintiff Fraternité Notre Dame, Inc. (“Plaintiff or “Fraternité”) is a Catholic religious order which was founded in 1971, and takes the Most Blessed Virgin Mary as its Model and Protectress, and it
is an essential part of the Fraternité Notre Dame’s faith and mission to help persons who are suffering in their heart or in their body and are in need, and Fraternité Notre Dame does so without any distinction of
‘\ race, class, gender or creed, as the Christ has requested in His Gospel and as the religious orders have always done along the centuries;

WHEREAS, Plaintiff-is the owner of record of approxirnately 95 acres of real property in McHenry County, iHinois, having a common address of 10002 Harmony Hill Road, Marengo, Illinois (the “Property”);
WHEREAS, in 2005, Plaintiff was granted a conditional use permit to construct on the Property a place of worship, including a monastery, a church, a seminary, convent, retreat center, a bakery, a printing press,
anda cemetery;

WHEREAS, in 2014, Plaintiff applied for an amendment to the 2005 conditional use permit to add approximately 30 acres of property, to allow for the building of a barn-like structure for winemaking, beer

brewing, and a commercial kitchen, and to allow for the building and operation of a boarding school, a nursing home with hospice services, and a gift shop (“Petition”);

WHEREAS, Plaintiff subsequently amended the Petition to request height variations for the boarding school and nursing home;

WHEREAS, the McHenry County Zoning Board of Appeals voted in favor of the Petition;

WHEREAS, the McHenry County Board voted to deny the Petition;

WHEREAS, on December 16, 2015, Plaintiff commenced an action against the County of McHenry {“Defendant” or “McHenry County’), captioned Fraternité Notre Dame, Inc. v. County of McHenry, No. 15 CV

50312, in the United States District Court for the Northern District of Illinois, Western Division (the “Action”);

WHEREAS, the Action alleges that the McHenry County Board’s denial of Plaintiff's Petition violated Plaintiff's right to equal protection under the Fourteenth Amendment to the United States Constitution and

Article |, Section 2 of the Illinois Constitution, violated the equal terms and substantial burden provisions of the Retigious Land Use and institutionalized Persons Act (“RLUIPA”), and violated the Illinois Religious

Freedom Restoration Act;

WHEREAS, the Parties have submitted a Stipulation setting forth the basis for finding that the McHenry County Board's denial of Plaintiff's Petition violated RLUIPA’s substantial burden provision as alleged in

Count IV of Plaintiff's Complaint;

NOW, THEREFORE, in resoiution of this action, and with the agreement of the Parties, itis hereby ORDERED, ADJUDGED, and DECREED as follows:

1. The Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1331 and 1367{a).

2. The Parties have fully consented to the exercise of jurisdiction by Magistrate Judge lain D. Johnston. :

3. The Court finds that the McHenry County Board’s denial of Plaintiff's Petition imposed a substantial burden on Piaintiff’s religious exercise. (Stipulation at 4] 10-14.)

4, The Court finds that the McHenry County Board’s denial of Plaintiff's Petition was not the least restrictive means of furthering any compelling governmental interest. (id., 14] 15-16.)

§. The Court therefore finds that the McHenry County Board’s denial of Plaintiff's Petition violated RLUIPA’s substantial burden provision. 42 U.S.C. § 2000cc(a).

6. The Court finds that the remedy necessary to rectify the above violation of federal law is an order directing Defendant to grant the approvals requested in Plaintiff's Petition, subject to certain conditions which
have been agreed to by the Parties. See Perkins v. City of Chicago Heights, 47 F.3d 212, 216 (7th Cir, 1995),

Accordingly, the Court ORDERS and the Parties AGREE as follows:

Canning, Brewery, and Winery Production Barn: Defendant is ordered to approve the construction of, and agrees that Plaintiff is approved to construct, a one-story building, stylized as a barn, for canning, and

for the production of beer and wine, with a maximum of 15,000 square feet.

Plaintiff agrees that outgoing production traffic from the barn shall be limited to four vehicles, which shalt be under Piaintiff's control. Vehicles used for outbound production shall be limited in size to a 26 foot box

truck or smailer. SW-CL1704146

 

 

 
 

492

gé 3 of 3 PagelD#

   
 

15-cv-50312 Documen

3:

Case

 

 

 

paweig geuinben ydesdered Buipsoeid ou}. ut GunRon ad

 

 

 
      

out do youNsiG |
“uroquoN ns 98009 evensiBeyy SOPEIS popu
: ws -uo}suyor ‘a ure) "UoH

 

"BLOZ 30 AVG ~~ SIL GSHSINA-
‘GaNaquO OS.

-saGueyeya yee) Aued-puiuy Aue jsurebe 90198q juesu0g Siu} pugap 0} sas6e song OYL ZL.

a *SSO9. INOW. HUB. aoipnfesd yy -VOHIE SIU] ONISSIAISIC 28010: UP. Jae. JeUS HOD sy} '38i00q JuesUOD sy) jo Agua-uodpA “EL:

: “vonnjose: AO} nog an or sone wons ouoa a soud A808 JLASUOD SHUT UM SUR CWOS-20 Jo UOReleidiazul HulpseGes Soquatelip Aue AyeUlsosuy SAjOSE OF SYOHE 7S9q Jel) ESN 0} galBe soe aUL “OL:

LE ; : nes 98199 JUSSUOD Si} JO SUOISIADIA PUR Sula] BUY GutsIOjUS 30 BSOdInd ep JO} ON SIU} JAC UOHOIPSUNI uleye2 BUS NOD 8u) 6.

19aigeg juESUOD su JO. SUO}SIAOIG pue suUlie} oly jeedde 0] 346) Aue BAlem 0) sai6e senied sui “g

: . 3 : *$yS00.pue soa) s,ASLUO}e- |
30} suuyejo o pay) Jou 34. Burpnyout ureiduiog SHU) Papasse PUL VO! HS” SH JO Jeruap ol; 30 jNe Buysue Suw/O je Seseafal | "UOROE SIUL4O JeSsILusipP oy uodN Jeu? seauBe ANUICIg 'SLUIRID Jo asesiay

“Te8108q iuBSUOD SIR 40. Anue Jo.ayep: on WO SuBaK Bau) 4O POVAd B 10) Avedolg 9y}.UO awey ‘Bulsinu ¥-e1eJeda. 10 :OA.QSUOD 0} voIssued Jsenbes-20U JM 3 Jeu? SeauBe Wnuield eWOH Gusuny :.

‘UOREPHOSUAS -Yons 0} SeoURspUlY AUR JO: MOLY 40.208/Go JOU.SaOp Y JFeuy SeeiGe.juepUEjeC):“UOREPOSUOD

yons @ aaa Ise Q Auesseoeu ere sdoys< pensiiupe Jensreymn 9421-0} Seas6E PAWL (Mid) AequInU UoTeouWepi Apedoid MoU SU OJ Pajepljosuod sq US UleJey Pequasep Apedolg ouL SUOHEPHOSUCD fadieg ||

“penss) Ss} yuued Surpyng e Yolym: ‘UOdN yep Sly OQ YEUS UONONASUOD 10 JUBWSSUBUNOS “SIVA ‘S-UIURM BINIONIS JEU} JO UOMONISUOS 920)GUiINI 0} Seaibe puiely ‘seinjonsyS BAOge OUz $6 Aue Jo UOHONAISLION ©

fenemoy, ‘pe »PYNOAcd “poped'au} oploods:Aue uluzmM joouos Bulnuedg Jo “dous 116 “u1eq au; 70 UOTORySUOd soUeLUUIOD 0} PadNba JOU S} JNUIB)d ‘OUI, WAaUIdayansG °-

OOLOs Sur JO} Kouednooo jo :

ayeoy) 80: e Guinea: Qy oud poyeysin 0g. ‘yeus Gujvearos adeospuey. “eOUBUIPIC JueWdoOeAeG PSN AuNED Aileyjoyy 4130 SPeHe]ey) 1UelY.JO SOUBLA]LIPY,| pue ‘uOReTeIsuy ‘uOROajeg EZ) UOROSS YRM Ajduos -

“4geys -BuyERI0S | preg "82y7 eu. AYR. pue Wueanjeg Jee] aul Ge UEUy Jo OU Ses) YORS UIA ‘UONEIEISU) 40 SUN OU? Ie Jedyed YOU! S"| IJsBO} IB Seed SRONPIISP.40 je} 389) p JSea] 1B suaaiBieno jo Hursisuod:’
‘Suiping JSOWNUEISES aur 0 ‘ase9 109 os 0; BunuRuoo pue Gurpiing qsousueysem 94} Jo 7seM 189; OS Huyseys “sur-Avadoly tWweuynos au) Gua Suruseiss sdeospuey epirold.o} SeaIbe: WUIeid eyNG edeospury

“eeioed wuesueg Sy} 07 JUeNSINd PayonsjsuoS SBuypyING AUe HO VOHOYIIES G37 jeAs} PjoS uyeygo ‘oy DOYS :yyey-poob e eyew Oy seaBe yYRulelg :uOHeayWes GAIN |

. ms "PNOD SU} 0} paliasss :

Nn sone ou ‘enjose) a eigeun ore sonied ou Yow esue eyndsip B pynays -esh jeuoypuos perqdde ve .uyM Alnue 19410 Aue SP MelAeL-ULId ays aes 34} OBiapun oy Seoube JqUrEld :MeIAeY URIq US

: @OURUIDIC }O.2U0 JONI AUNeD Auuepojy Su} Uri Apduuo0o jes JWnUre) 4 “UIaz9Y PelHEUOD Sesh aL} IO] -

sasue: It | 1 pouinas ye pue: seumonns dew Ayearynoude 403 ydeoxe * SBINJONUYS JOOS IO ‘Aouednos0 ‘ UONSNISUCD BU} 10) SHUEd Pewnbes. ye uNe}go yeys WAUIe|G “suozeinBal jeuepes pue ‘a1215.jeaG; aqeaydde

é tu ; UB.“SESN “SeINJONS {fy 5 paisa aie eouRydwoey ©:

( a Burpying ajqeoydde

 

    

   

 
 
 

 

  

 
 
 

SPBOL Tesh 6 SIXO & ur’ ‘Suobe. 10) 943 Bulpuris

ad Axis 2u) seabe ynurelg sbupyng pajongsuogyeoeds iad MOQENIBSUOD |

BRUIeld ‘smzis uopluBonss soypue 3 smeis ae

you HAN YNUIEId ve seei6e pue ssonayoue wuepuazea rane AUOHONN li JOLASIp JooYss d1qNd Aue 40: a 0:
RID.

 

 

 

 

 

 

 
